The general court reversed the judgment of the county court upon the first bill of exceptions; the court being of opinion that the defendant having funds in his hands to pay the debt, and making the express promise, was liable to the action of assumpsit, and cited, in support of their opinion, 2 Wils. 308. Cowp. 290. Esp. 100.
The court affirmed the judgment upon the second bill of exceptions.
Under the act of 1790, c. 42. the general court ordered aprocedendo to the county court, and directed a remission, of the record. This act (sect. 4.) enacts, “ That if the appeal or- writ of error shall be made for several exceptions, the general court shall give judgment on every exception.”